132 F.3d 38
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Gracie GRAY, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 97-55237.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 18, 1997.

Appeal from the United States District Court for the Central District of California William Matthew Byrne, Jr., Chief Judge, Presiding
Before:  SNEED, LEAVY and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Grade Gray appeals the district court's denial of her motion to proceed in forma pauperis in her action alleging her granddaughters were defrauded when they could not obtain supplemental security income from the Secretary of Health and Human Services.  We affirm the district court's conclusion that Gray cannot bring a lawsuit on behalf of a minor in federal court without retaining a lawyer.  Johns v. County of San Diego, 114 F.3d 874, 877 (9th Cir.1997).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3